                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

NORDIC INTERACTIVE TECHNOLOGIES LLC,

       Plaintiff,

v.                                                        NO. 6:20-CV-00064 (ADA)
SAMSUNG ELECTRONICS CO., LTD. and
SAMSUNG ELECTRONICS AMERICA, INC.,

       Defendants.


       SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG ELECTRONICS
     AMERICA, INC.’S NOTICE OF PETITIONS FOR INTER PARTES REVIEW OF
           U.S. PATENT NO. 6,345,095 AND U.S. PATENT NO. 7,590,097

       Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

(collectively, “Defendants” or “Samsung”) hereby submit notice that on September 9, 2020 and

September 10, 2020, Samsung filed Inter Partes Review petitions with the Patent Trial and

Appeal Board against the two Patents-in-Suit. In particular, Samsung petitioned review of all

asserted claims of U.S. Patent No. 6,345,095 (IPR No. 2020-01603) and all asserted claims of

U.S. Patent No. 7,590,097 (IPR No. 2020-01605). The Patent Trial and Appeal Board is

expected to decide whether to institute review on both petitions by no later than March 10, 2021.

Dated: September 11, 2020                    By: Jin-Suk Park
                                             Jin-Suk Park
                                             Marc A. Cohn (pro hace vice)
                                             ARNOLD & PORTER
                                             601 Massachusetts Ave., NW
                                             Washington, DC 20001-3743
                                             Tel: 202-942-5000
                                             Jin.Park@arnoldporter.com
                                             Marc.Cohn@arnoldporter.com
Ryan J. Casamiquela (pro hac vice)
ARNOLD & PORTER
Three Embarcadero Center, 10th Floor
San Francisco, CA 94111-4024
Tel: 415-471-3373
Ryan.Casamiquela@arnoldporter.com

Michael E. Jones
State Bar No. 10929400
POTTER MINTON, P.C.
110 N. College Ave., Suite 500
Tyler, TX 75702
Tel: 903-597-8311
mikejones@potterminton.com

Attorneys for Defendants Samsung Electronics Co.,
Ltd. and Samsung Electronics America, Inc.




  2
                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 11, 2020, I electronically filed this

document with the Clerk of Court via the Court’s CM/ECF system which will send notification

of such filing to all counsel of record, all of whom have consented to electronic service in this

action.

                                                /s/ Jin-Suk Park
                                                Jin-Suk Park




                                                   3
